Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed on April 20, 2022 in response to the Office action issued on January 21, 2022 is acknowledged and has been entered. Claims 1, 3 and 5 are amended. Claims 9-13 are canceled. Claims 1-8 are pending and under examination in the current Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
 
Response to the Amendment
The objections to claims 3 and 9-12 are now withdrawn in view of the claim amendment and claim cancellation.
The claim interpretation under 35 U.S.C. 112(f) and its associated rejections under 35 U.S.C. 112(a), written description requirement and 112(b) to claims 9-13 are now withdrawn in view of the claim cancellation.
The rejections under 35 U.S.C. 112(b) to claims 1-13 are now withdrawn in view of the claim amendment and claim cancellation.
New grounds of rejection under 35 U.S.C. 112(b) are now made in view of the claim amendment.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The scope of claims 1-8 is indefinite based on the following considerations:
Claim 1:
step (b): it is not clear what the distance refers to. A signal is an electric impulse. It is not clear how a signal, or more specifically, a biometric signal as claimed, would have a distance. Further, a distance is an amount of space between two points. It is not clear from what reference point the distance is defined.
Step (c): it is not clear how there would be multiple biometric signals having “a largest variance”.  The term “largest” is a superlative adjective that describes the highest of a quality. It is not clear if Applicant intends to recite biometric signals having a largest variance from each of the multiple groups. 
Step (d):
It recites “selecting, further, from the multiple groups of the plurality of biometric signals thus selected in the step (c)”. Yet in step (c) there is no recitation that the multiple groups of the plurality of biometric signals being selected. In contrast, in step (c), “biometric signals” are selected from the multiple group of the plurality of biometric signals. 
In addition, it is not clear if the number of biometric signals selected in (d) is selected from among the biometric signals having a largest variance, or is selected from the multiple groups of the plurality of biometric signals. In other words, it is not clear if steps (c) and (d) are a two layer selection process from the classified data in (b), or they are two independent selection processes.
Steps (g) and (h): it is not clear of the meaning of “a biometric signal…of a frequency band”, i.e., it is not clear how a frequency band, which is a frequency domain of a signal, would comprise the signal. 
Claim 3 recites “in the step (h), the second biometric signal is determined by removing the first biometric signal and removing a harmonic component thereof”. It is not clear from what the first biometric signal and its harmonic component are removed. 
Claim 5:
Step (b): it is not clear what the distance refers to. A signal is an electric impulse. It is not clear how a signal, or more specifically, a biometric signal as claimed, would have a distance. Further, a distance is an amount of space between two points. It is not clear from what reference point the distance is defined.
Step (c): there is no “distance-based signal” classified in the step (b). It is not clear if Applicant intents to recite that the plurality of biometric signals classified in step (b). 
Step (d): 
there is no “distance-based signal” classified in the step (b).
it is not clear what is “associated with the same distance”. Note that in step (b), it merely recites that the plurality of biometric signals are classified on the basis of their distance. There is no recitation that signals of the same distance are grouped together.
It is not clear what the clause of “that is associated with the signal selected in step (c)”.
It is not clear of the meaning of “…smaller than an predetermined distance from the distance based signals classified in step (b)”.
Step (f): “the first biometric signal” and “the second biometric signal” lack proper antecedent basis.
Step (g): 
it is not clear what “other signals” refer to. 
The terms “the reliability of other signals” lacks proper antecedent basis. Note that in step (f), the reliability is calculated ONLY for the first and the second biometric signals.
Claim 6: it is not clear if “each biometric signal” refers to the first and the second biometric signals which has the reliability calculated in step (f).
Claim 7: 
There is no “biometric signal to be detected” in step (g).
It is not clear of the link between “all biometric signals” in line 2 and “a pluratliy of biometric signals” recited in claim 5, line 2. 
It is not clear from what “all biometric signals and their harmonic components” are removed.
The phrase “all biometric signals their harmonic components” should be corrected to –all biometric signals and their harmonic components--.
The dependent claims of the above rejected claims are rejected due to their dependency. 

Response to Arguments
Applicant’s arguments in regard to the previously issued objections, rejections and claim interpretation have been fully considered and they are persuasive, and they are all withdrawn as indicated in the Response to Amendment section. However, the amendment has raised various indefiniteness issues. Please refer to the rejection section under 35 U.S.C. 112(b) for details. Since the biometric signals that are measured by the radar go through multiple layers of analysis. Applicant is suggested to use different claim terms that may well-distinguish the biometric signals resulted from different layers of the analysis.
Based on the above considerations, claims 1-8 remain rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Margon et al., US 2012/0146796 A1. This reference discloses a wireless physiology monitoring technique for determining the breathing rate and the heart rate of a patient using a radar. However, it does not teach that the signals associated with the heart rate the breathing rate, i.e., an example of the first and the second biometric signals or the signals of interest, can be identified within a pluratliy of signals using data processing method that classifies the signals based on a distance, selects signals that have a largest variance over time, calculates a reliability for the signals of interest. 
Al-Alusi et al., US 2015/0223733 A1. This reference discloses systems and methods for distance sensing. It uses radar sensing assemblies to measure plural distances to the target locations at different times. The location measurement is used to determin movement information, which can further be used for the detection of the breath rate detection and the heart rate. However, it does not teach that the signals associated with the heart rate the breathing rate, i.e., an example of the first and the second biometric signals or the signals of interest, can be identified within a pluratliy of signals using data processing method that classifies the signals based on a distance, selects signals that have a largest variance over time, calculates a reliability for the signals of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793